Title: To George Washington from Thomas Jefferson, 27 March 1791
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Mar. 27. 1791.

I have been again to see mister Barclay on the subject of his mission and to hasten him. I communicated to him the draught of his instructions, and he made an observation which may render a small change expedient. you know it had been concluded that he should go without any defined character in order to save expence. he observed that if his character was undefined they would consider him as an Ambassador, and expect proportional liberalities, and he thought it best to fix his character to that of Consul, which was the lowest that could be employed. thinking there is weight in his opinion I have the honour to inclose you a blank commission for him as Consul, and another letter to the emperor not otherwise different from that you signed, but as having a clause of credence in it. if you approve of this change you will be so good as to sign these papers & return them: otherwise the letter before you signed will still suffice.
I inclose you a Massachusets paper whereby you will see that some acts of force have taken place on our Eastern boundery. probably that state will send us authentic information of them. the want of an accurate map of the bay of Passamaquaddy renders it difficult to form a satisfactory opinion on the point in contest. I write to-day to Rufus Putnam to send me his survey map referred to in his letter. There is a report that some acts of force have taken place on the Northern boundary of New York,

and are now under consideration of the government of that state. the impossibility of bringing the court of London to an adjustment of any difference whatever, renders our situation perplexing. should any applications from the states or their citizens be so urgent as to require something to be said before your return, my opinion would be that they should be desired to make no new settlements on our part, nor suffer any to be made on the part of the British, within the disputed territory; and if any attempt should be made to remove them from the settlements already made, that they are to repel force by force, & ask aid of the neighboring militia to do this and no more. I see no other safe way of forcing the British government to come forward themselves & demand an amicable settlement. if this idea meets your approbation, it may prevent a misconstruction, by the British, of what may happen, should I have this idea suggested in a proper manner to Colo. Beckwith.
The experiments which have been tried of distilling seawater with Isaacs’ mixture, & also without it, have been rather in favour of the distillation without any mixture.
A bill was yesterday ordered to be brought into the H. of representatives here for granting a sum of money for building a federal hall, house for the President &c.
You knew of mister R. Morris’s purchase of Gorham and Phelps of 1,300,000. acres of land of the state of Massachusets, at 5d. an acre, it is said that he has sold 1,200,000. acres of these in Europe thro’ the agency of W. Franklin, who it seems went on this business conjointly with that of printing his grandfather’s works. mister Morris, under the name of Ogden, & perhaps in partnership with him, has bought the residue of the lands held in the same country by Massachusets, for 1,000£. the Indian title of the former purchase has been extinguished by Gorham, but that of the latter is not. perhaps it cannot be. in that case a similarity of interest will produce an alliance with the Yazoo companies. perhaps a sale may be made in Europe to purchasers ignorant of the Indian right.
I shall be happy to hear that no accident has happened to you in the bad roads you have passed, & that you are better prepared for those to come by lowering the hang of your carriage, & exchanging the coachman for two postillions, circumstances which I confess to you appeared to me essential for your safety, for

which no one on earth more sincerely prays both from public & private regard than he who has the honor to be with sentiments of the most profound respect, Sir, Your most obedient & most humble servant

Th: Jefferson

